Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 6/28/2022 have been considered.  Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, see page 2, paragraph 3 - page 5, line 2 of the Remarks, filed 6/28/2022, with respect to claims 1-5, 11, 14-16, 18-19 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of the respective claims 1-5, 11, 14-16, 18-19 as set forth in the previous Office action has been withdrawn. 
EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a method comprising:
“transmitting, by a first device, a request for the current time to a second device in a local network if the first device does not have the current time;
authenticating, by the first device, a certificate based on the current time received from the second device; and
establishing, by the first device, a network connection to the local network based on the authenticated certificate” in combination with other recited elements in claim 1.

The present application also relates to a method comprising:
“authenticating, by the first device, a certificate based on the current time received from the second device;
establishing, by the first device, the network connection to the local network based on the authenticated certificate; and
connecting, by the first device, to a network time protocol (NTP) server through the network connection to the local network” in combination with other recited elements in claim 11.

The present application also relates to an apparatus, comprising:
“a transmitter configured to transmit a request for the current time to another apparatus in a local network if the apparatus does not have the current time;
authenticate a certificate based on the current time received from the another apparatus; and 
establish a network connection to the local network based on the authenticated certificate” in combination with other recited elements in claim 15.                                               

The closest prior art, Schneider (US Publication 2009/0100512 A1), a network appliance requests for a current time from a http proxy if the network appliance has an incorrect time.
Schneider also teaches the network appliance uses an identity certificate to authenticate itself to the server, and established a secure connection to the server based on the identity certificate.

	A second prior art, Abbondanzio et al. (US Publication 2017/0034154 A1), teaches authenticating a digital certificate by determining whether a current time is within a validity period.

	A third prior art, Jose (US Publication 2016/0380749 A1), teaches a module broadcasts a server-probe request and monitors for a server-probe response from another device that is configured to provide network-time information. 

	A fourth prior art, Gikes (US Publication 2004/0199639 A1), teaches a NTP server broadcasts current time to a NTP client without having the NTP client send a query for current time.

	However, Schneider, Abbondanzio, Jose, and Gikes, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the present application allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471